This cause comes on to be heard upon a motion to dismiss the appeal, supported by affidavit showing that the controversy between the parties has been settled, and that therefore the questions involved have become merely hypothetical. As the affidavit supporting the motion to dismiss is uncontroverted, it must be taken as true, and, under a long line of authorities by this court, the appeal must be dismissed. In the case ofCleveland-Trinidad Paving Company v. Wood, County Treasurer,29 Okla. 684, 119 P. 123, it was held that "the Supreme Court will not decide abstract or hypothetical cases, disconnected from the granting of actual relief, or from the determination of which no practical relief can follow." To the same effect isNational Refrigerator   Butchers' Supply Company v. Elsing,29 Okla. 334, 116 P. 790; Edwards et al. v. Welch, 29 Okla. 335,116 P. 791, and Bryan v. Sullivan, 29 Okla. 686,119 P. 124.
The appeal is dismissed.
All the Justices concur. *Page 107